303 S.W.3d 892 (2010)
In re Carlos VILLARREAL, Relator.
No. 05-10-00023-CV.
Court of Appeals of Texas, Dallas.
January 13, 2010.
Gary Lee Hach, Hach Law Office, Grapevine, TX, for Relator.
Before Justices MORRIS, FRANCIS, and FILLMORE.

OPINION NUNC PRO TUNC
Opinion by Justice FILLMORE.
Relator contends the trial court erred in denying his motion to compel arbitration. The facts and issues are well known to the parties, so we need not recount them herein. Based on the record before us, we conclude relator has an adequate remedy on appeal. See TEX. CIV. PRAC. & REM.CODE ANN. § 51.016 (Vernon Supp. 2009); TEX. R.APP. P. 52.8(a); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex.2004) (orig. proceeding). Accordingly, we DENY relator's petition for writ of mandamus. As a result of this ruling, relator's Motion for Temporary Relief Pending Writ of Mandamus is MOOT.